Name: Commission Regulation (EEC) No 2429/90 of 21 August 1990 fixing the actual production of olive oil for the 1988/89 marketing year and the quantity which must be carried over to the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/18 Official Journal of the European Communities 22. 8 . 90 COMMISSION REGULATION (EEC) No 2429/90 of 21 August 1990 fixing the actual production of olive oil for the 1988/89 marketing year and the quantity which must be carried over to the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), Italy, 1 200 tonnes for France, 319 231 tonnes for Greece, 408 000 tonnes for Spain and 21 570 tonnes for Portugal ; whereas, as a consequence, the sum of the quantities thus notified constitutes the quantity eligible for reimburse ­ ment from the European Agricultural Guidance and Guarantee Fund (EAGGF) ; Whereas actual production in the 1988/89 marketing year turned out to be less than the maximum quantity fixed for that marketing year ; whereas, as a consequence, the unit amount of the production aid laid down for that marketing year by Council Regulation (EEC) No 221 1 /88 (') is not multiplied by the coefficient provided for in the fifth subparagraph of Article 5 ( 1 ) of Regulation No 136/66/EEC ; whereas in addition, pursuant to that provision, the quantity which must be added to the maximum quantity laid down for the 1989/90 marketing year should be determined ; Whereas, on the basis of data available, the actual quantity and the quantity which must be carried over to the 1989/90 marketing year should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 1226/89 (4), and in particular Article 1 7 a (2) thereof, Whereas Article 17 a of Regulation (EEC) No 2261 /84 provides that, in order to determine the unit amount of the production aid for olive oil which may be paid in advance, the estimated production for the marketing year concerned should be established ; whereas, for the 1988/89 marketing year, the estimated production and the unit amount of the production aid which may be paid in advance were fixed by Commission Regulation (EEC) No 671 /89 (*), as last amended by Regulation (EEC) No 2290/89 (6) ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year for olive oil , the quantity actually produced in respect of which entitle ­ ment to production aid has been recognized and which is eligible for reimbursement from the EAGGF Guarantee Section shall be 1 143 001 tonnes. 2. The quantity referred to in Article 17a ( 1 ) (c) of Regulation (EEC) No 2261 /84 which must be carried over to the 1989/90 marketing year shall be 206 999 tonnes. Whereas, pursuant to Article 17a (2) of Regulation (EEC) No 2261 /84, not more than six months after the end of the marketing year the quantity actually produced in respect of which entitlement to the aid has been recog ­ nized must be determined ; whereas, to that end, in accor ­ dance with Article 12a of Commission Regulation (EEC) No 3061 /84 Q, as last amended by Regulation (EEC) No 98/89 (8). the Member States concerned must notify the Commission, not later than 31 March following each marketing year, of the quantity recognized as qualifying for the aid in each Member State ; whereas, as a result of such notifications, the quantity eligible for aid for the 1988/89 marketing year amounts to 390 000 tonnes for (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 280, 29. 9. 1989, p. 2. ¥) OJ No L 208 , 3. 8 . 1984, p. 3 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (4) OJ No L 128 , 11 . 5. 1989, p. 17. 0 OJ No L 73, 17. 3 . 1989, p . 8 . (6) OJ No L 218 , 28 . 7. 1989, p. 27. 0 OJ No L 288 , 1 . 11 . 1984, p. 52. (8) OJ No L 14, 18 . 1 . 1989, p . 14. 0 OJ No L 197, 26. 7. 1988, p. 3. 22. 8 . 90 Official Journal of the European Communities No L 228/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1990 . For the Commission Ray MAC SHARRY Member- of the Commission